Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
The amendment of January 18, 2021 has been received and entered.  With the entry of the amendment, claims 1-8, 21-28, 30-32 and 34 are canceled, and claims 9-20, 29, 33 and 35-37, including new claims 36-37, are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20, 29, 33 and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
(A) Claims 9, 10, 16 and 35 now provide that the fiber is a melt-spun fiber.  However, claim 9 which broadly refers to using fibers consisting of a melt-spun, thermotropic wholly aromatic liquid crystalline fiber, and claims 10, 16 and 35 refer to the fiber consisting of specific repeating units I and II, where the hydrogens of aromatic rings in the units can have various substitutions.   These claims would therefore allow materials other than simply fibers made of Vectran® to be used (where Vectran® is described by applicant as being simply of repeating units of I and II, with no substitutions described, note figure 1 of the present disclosure), and where claim 9 would allow other compositions than Vectran®  and claims 10 , 16 and 35 would allow additional materials in the fiber by way of substitution than that used in Vectran®.  However, in the disclosure as filed the use of melt-spun fiber described only for Vectran® (note [0024] of the specification), and therefore, while using melt-spun fibers are shown for using Vectran®, it is not shown that such melt-spun process apply to other possible fibers that can be used, and therefore, the claims contain new matter as broader than the scope of what is described in the disclosure as filed.  
In the amendment of January 18, 2021, applicant argues that the claims eliminate that the fibers can contain additional materials, the melt spun fibers claimed are supported.  The Examiner has reviewed these arguments, however, the rejection is maintained.  Claim 9 is not limited to Vectran® and does not even have to have similar repeating units as in Vectran® (noting that claim 10 would be further limiting of claim 9) and even claims 10, 16 and 35 are not limited to the repeating units used by Vectran® because there can be substitutions in the repeating units.  The specification as filed at 
(B) New claims 36 and 37 refer to the time of contact of the fiber with the alkaline solution in the presence of ultrasonic agitation as a period of about 60 seconds or less.  This is not supported by the disclosure as filed. [0036] of the disclosure as filed refers to etching a 40 monofilament tow of Vectran® fiber while providing ultrasonic agitation at 24-120 KHz for “about 10 seconds to about 200 seconds” and further gives ranges of about 50 to about 100 seconds and about 100 to about 200 seconds or from about 10 to about 50 seconds.  Example 1 gives a soaking duration of 10 to 300 seconds in a strong alkaline bath such as KOH or NaOH with 30-60 wt% concentration and notes ultrasonic agitation of 25-120 KHz.  Examples, 2 and 3 describe using a 45 wt% KOH bath under 40 KHz for 80 seconds (over the claimed range).  Thus, for various specific baths, the lowest time of contact is “about 10 seconds”, while the present range would allow from zero to about 10 seconds to also be covered.  Furthermore, there is no specific mention of about 60 seconds (although it is within the broad range), with the closest range describe as about 10 to about 50 seconds under the conditions of [0036] of the specification.  Therefore, the claim ranges are beyond the scope of what is described in the specification, and the claims contain new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-12, 14-17, 19-20, 29, 33 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2008/0280045) in view of  Japan 07-001670 (hereinafter ‘670) and Calundann (US 4161470).
Claims 9, 10, 16: Lee describes a continuous process for preparing metal plated polymer fibers (filaments, rods) (figure 7, [0052]-[0057], [0094]).  The Examiner takes Official Notice that Lee describes polymer materials to be plated that can include liquid crystalline polymers, such as PBO, PBI, etc. ([0058], [0094], as applicant has not traversed from the Office Action of August 15, 2019, it is understood to be agreed to).  The process includes a step (a) of etching the surface of the fibers in an acid solution (so in contact) that can be provided with ultrasonic agitation ([0052], [0055], [0092]), and thereafter the fiber is contacted with electroless plating catalyst solution to absorb metal ions in a step (b) ([0052]), where the catalyst can include a salt of palladium ([0093]), and thereafter the fiber is contacted with a reducing solution (reduction solution) to reduce the metal ions on the fiber in a step (c) ([0052]), and thereafter the fiber is electrolessly plated with a coating of metal on the fiber, where the metal can be nickel alloy, for example and nickel, copper, silver also described in a step (d) ([0052], [0057], [0059]), and thereafter electroplating can be provided to coat metal on the fiber where the metal can be nickel, copper or silver as described in a step (e) ([0053],[0059]).
(A) As to the fiber being a melt-spun, thermotropic wholly aromatic liquid crystalline polymer fiber consisting of repeating units of (I) and (II) (as in claims 10, 16, 35),  Lee describes using a variety of polymer fibers material including rod polymers that can be liquid crystalline as discussed above, and also polyester fibers ([0094]).  ‘670 further describes a thermotropic liquid crystal (crystalline) polymer that is meltable (melt processable) ([0015], [0016]) that can be made from various monomer 
Calundann would further describe a liquid crystalline polyester polymer that meets all the features of the polymer as claimed in claims 9, 10, 16 and 35 (note the abstract, column 3, lines 5-30, column 6, line 55 through column 7, line 10), and which repeating units also correspond to that in formula 3 of ‘670 (note column 3, lines 5-30).  It is further described that this material can be formed into molded articles, fibers, etc. with fibers formed in a melt extrusion process (column 8, lines 20-65), and the fibers/material has benefits such as strength and resistance to burning (column 9, lines 20-45, column 2, lines 65-68). Calundann further notes that the fibers can be melt-spun as part of the melt extrusion process (column 8, lines 40-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify Lee to use a liquid crystalline polyester polymer meeting the structure requirements of claims 10, 16 and 35 as the rod/fiber material to be plated as suggested by ‘670 to provide a desirable fiber with mechanical strength, heat resistance, etc. since Lee describes plating fibers that can include polyesters and rod liquid crystalline polymer materials, and ‘670 describes a desirable polyester liquid crystalline polymer material that would be made of the repeating units as in claims 10, 
 (B) As to using an alkaline liquid solution in the presence of ultrasonic agitation rather than an acid solution to etch the fibers, while Lee describes using an acid solution for etching, ‘670 describes how the liquid crystalline polymer material to be used (note section (A) above) can be desirably etched by either an alkaline solution (concentrated sodium hydroxide) or an acid solution with ultrasonic agitation before the plating process occurs ([0057]-[0058], [0047], [0051]-[0052]), where it is noted that the 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify Lee in view of ‘670 and Calundann to further use an alkaline solution with ultrasonic agitation and without surfactant or solubilizer for the etching rather than an acid solution as suggested by ‘670 with an expectation of predictably acceptable etching because while Lee describes using an acid solution for etching,’670 would indicate that an alkaline solution with ultrasonic agitation and without needed solubilizer or stabilizer can be used in place of an acid solution for etching the claimed liquid crystalline polymer material before electroless plating.
Claim 11: ‘670 would suggest that the alkaline solution comprise sodium hydroxide for example (note [0057], [0051]).
Claims 12, 17, 29, 33: As to the fiber maintained under low tension, of at or below 50 g (claims 12, 17) or below 50 g (claims 29, 33),  Lee provides using some degree of tension ([0051]), which can be controlled ([0079]), and therefore at the least a controlled amount of tension would be provided to move the fibers and provide the treatment, and this would be optimized to provide the desirable tension for the processing as a result effective variable, which would give tension in the ranges as claimed.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 14, 19: Lee would further indicate that a suggested reducing solution to treat the catalyst can comprise sodium borohydride, for example ([0093]).

Claim 35: Lee in view  of ‘670 and Calundann would provide continuous process for preparing metal plated liquid crystalline polymer fibers, where the fiber is a melt spun liquid crystalline polymer fiber consisting essentially of repeating units of formulas I and II as claimed as discussed for claim 9, etc. above, where the etching occurs by contacting the fibers with alkaline solution not comprising a surfactant or stabilized, in the presence of ultrasonic agitation, where the treated fiber is contacted with electroless plating catalyst such as salt of palladium, then contacted with reducing solution, and then electrolessly plated with metal that can be nickel alloy, for example and nickel, copper, silver also, and thereafter electroplating can be provided to coat metal on the fiber where the metal can be nickel, copper or silver as discussed for claims 9, 10 and 16 above.  Furthermore, these references suggest the tension as discussed for claims 29 and 33 above.
Claims 36-37, as to the time of contact of the alkaline solution under ultrasonic agitation, ‘670 indicates the time of treatment with the ultrasonic is preferably 2 minutes of more ([0050]), but as this is preferable treatment, there could still be treatment for a shorter time. Furthermore, ‘670 indicates treatment time of within one minute when using an organic solvent at room temperature is ineffective ([0050]).  However, ‘670 also indicates that treatment effect is improved in a temperature of greater than 40 degrees C is used ([0048]), and the solution for treatment can be an .

Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view  of ‘670 and Calundann as applied to claims 9-12, 14-17, 19-20, 29, 33, and 35-37 above, and further in view of Matuzaki et al (US 4734299).
Claims 13, 18: As to the catalyst material, Lee describes using a catalyst solution to provide metal ions from a palladium salt, followed by a reducing solution treatment ([0052], [0093]).  Matuzaki provides that when providing catalyst solution treatment to a substrate, followed by reducing solution treatment before electroless plating, it would be conventional to use salts of palladium, silver, and nickel for example (note column 2, lines 5-60, claims 1-3, abstract), where Matuzaki would indicate that the catalyst can be palladium chloride (note claims 1, 3, and column 3, lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify Lee in view of ‘670 and Calundann to further use palladium chloride in the catalyst solution to provide the palladium salt for the catalyzing as suggested by Matuzaki with an expectation of providing a predictably .

Claims 9-14, 16-19, 29, 33 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoover et al (US 5935706) in view of Japan 07-001670 (hereinafter ‘670), Calundann (US 4161470) and Matuzaki et al (US 4734299).
Claims 9, 10, 16: Hoover describes a continuous process for preparing metal plated polymer fibers (filaments, yarns) (abstract, column 5, lines 25-40, column 7, line 45 through column 8, line 30).  The Examiner takes Official Notice that Hoover describes polymer materials to be plated that can include liquid crystalline polymers, such as Kevlar etc. (column 5, lines 25-40, as applicant has not traversed this position from the Office Action of August 15, 2019, it is understood to be agreed to).  The process includes a step (a) of pretreating the surface of the fibers in an alkaline solution (so in contact) to make alkaline, which can texturize the fiber as well (column 5, lines 40-50, column 7, lines 55-60) and thereafter the fiber is contacted with electroless plating catalyst solutions to absorb metal ions in a step (b) (column 5, lines 55-65, column 7, lines 55-65, which can be a compound with palladium), and thereafter the fiber is contacted with a reducing solution (reduction solution) to reduce the palladium ions on the fiber in a step (c) (column 8, lines 1-10), and thereafter the fiber is electrolessly plated with a coating of metal (nickel) on the fiber, where the metal can be nickel in a step (d) (column 8, lines 10-30), and thereafter electroplating can be provided to coat 
(A) As to the fiber being a melt-spun, thermotropic wholly aromatic liquid crystalline polymer fiber consisting of a repeating units of (I) and (II) (as in claims 10, 16, 35),  Hoover describes using a variety of polymer fibers material including polymers that can be liquid crystalline as discussed above, and also polyester fibers (column 5, lines 25-40).  ‘670 further describes a thermotropic liquid crystal (crystalline) polymer that is meltable (melt processable) ([0015], [0016]) that can be made from various monomer combinations ([0019]-[0020]), where a specific polyester with a formula as described in formula 3 can be provided with a repeating unit having a structure of one unit of the claimed formula I and one unit of the claimed formula II (note [0034], and page 8 of the translation, see formula 3), where the polymer can be provided in rod form and the polymer can be extruded ([0044]), and be plated with electroless plating followed by electroplating, and metals including copper and nickel noted for both plating ([0058]).  The described polymers (LCP) have  excellent mechanical strength, heat resistance, dimensional accuracy, etc. ([0008], [0001]).
Calundann would further describe a liquid crystalline polyester polymer that meets all the features of the polymer as claimed in claims 9, 10, 16 and 35 (note the abstract, column 3, lines 5-30, column 6, line 55 through column 7, line 10), and which repeating units also correspond to that in formula 3 of ‘670 (note column 3, lines 5-30).  It is further described that this material can be formed into molded articles, fibers, etc. with fibers formed in a melt extrusion process (column 8, lines 20-65), and the fibers/material has benefits such as strength and resistance to burning (column 9, lines 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify Hoover to use a liquid crystalline polyester polymer meeting the structure requirements of claims 10, 16, 35 as the rod/fiber material to be plated as suggested by ‘670 to provide a desirable fiber with mechanical strength, heat resistance, etc. since Hoover describes plating fibers that can include polyesters and liquid crystalline polymer materials, and ‘670 describes a desirable polyester liquid crystalline polymer material that would be made of the repeating units as in claims 10 and 16 (and since nothing else required can be consisting essentially of such units) and that can be electrolessly and electroplated with metals as described by Hoover, and of a material that gives excellent mechanical strength, heat resistance, etc.  As to the material being melt processable and thermotropic this would also be indicated by ‘670. Furthermore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify Hoover in view of ‘670 to provide the fiber as a melt spun polyester liquid crystalline material made up of the repeating units as in claims 10, 16 and 35 as suggested by Calundann with an expectation of providing an acceptable fiber for use, since Hoover would indicate to use a fiber that can include polyester and liquid crystalline materials, ‘670 indicates the liquid crystalline material as claimed can be desirably melt processed, and provided in rod form, and extruded, and Calundann specifically provides that such a material as claimed can be provided into a fiber by melt spinning as a melt extrusion, where the material would have desirable characteristics such as strength and resistance to burning. Furthermore the material would also be wholly aromatic and meet the other requirements of the material as claimed due to 
 (B) As to using an alkaline liquid solution in the presence of ultrasonic agitation to etch the fibers, Hoover describes using an alkaline compostion for texturizing. ‘670 describes how the liquid crystalline polymer material to be used (note section (A) above) can be desirably etched by an alkaline solution (concentrated sodium hydroxide) with ultrasonic agitation before the plating process occurs ([0057]-[0058], [0047], [0051]-[0052]), where it is noted that the alkaline solution is actually preferred ([0052]).  There is no requirement of the alkaline solution containing surfactant or solublizer (note [0051], [0057]), with only water and sodium hydroxide for example, necessary ([0051], [0057]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify Hoover in view of ‘670 and Calundann to further use an alkaline solution with ultrasonic agitation and without surfactant or solubilizer for etching to texturize for plating as suggested by ‘670 with an expectation of predictably acceptable etching/texturing and desirable preparation for plating because while Hoover simply describes an alkaline composition for texturizing, ’670 would indicate that an alkaline solution with ultrasonic agitation and without needed solubilizer or stabilizer can be used for etching the claimed liquid crystalline polymer material before electroless plating.
(C)  As to the catalyst material, Hoover describes using a catalyst solution with palladium complex to provide metal ions, followed by a reducing solution treatment 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify Hoover in view of ‘670 and Calundann to further use palladium salts in the catalyst solution to provide the metal ions for the catalyzing as suggested by Matuzaki with an expectation of providing a predictably acceptable catalyzing, since Hoover indicates to use a catalyst solution to provide metal ions with a palladium complex, followed by a reducing solution treatment before the electroless plating, and Matuzaki teaches that when providing such a process, the catalyst can be a salt of palladium.
Claim 11: ‘670 would suggest that the alkaline solution comprise sodium hydroxide for example (note [0057], [0051]).
Claims 12, 17, 29, 33: As to the fiber maintained under low tension, of at or below 50 g (claims 12, 17) or below 50 g (claims 29, 33),  Hoover indicates that little or no tension on the fibers can be provided, where the tension can be zero or sufficiently low so that the bath contacts all multifilament surfaces of the yarn where this would be described for catalyst and coating treatment (column 4, lines 1-10, column 6, lines 1-20), and this would be suggested for all treatments for the benefits of allowing the contact as described, and this would be optimized to provide the desirable tension for the processing as a result effective variable, which would give tension in the ranges as claimed.  "[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 13, 18: Matuzaki would indicate that the catalyst can be palladium chloride (note claims 1, 3, and column 3, lines 15-25).
Claims 14, 19: Matuzaki would further indicate that a suggested reducing solution to treat the catalyst can comprise sodium borohydride, for example (column 2, lines 40-50, column 3, lines 15-25), and Hoover also describes that dimethylamineborane can be used for the reduction (column 8, lines 1-5).
Claim 35, Hoover in view  of ‘670, Matuzaki and Calundann would provide continuous process for preparing metal plated liquid crystalline polymer fibers, where the fiber is a melt spun liquid crystalline polymer fiber consisting essentially of repeating units of formulas I and II as claimed as discussed for claim 9, etc. above, where the etching occurs by contacting the fibers with alkaline solution not comprising a surfactant or stabilized, in the presence of ultrasonic agitation, where the treated fiber is contacted with electroless plating catalyst such as salt of palladium, then contacted with reducing solution, and then electrolessly plated with metal that can be nickel, and thereafter electroplating can be provided to coat metal on the fiber where the metal can be copper as discussed for claims 9, 10 and 16 above.  Furthermore, these references suggest the tension as discussed for claims 29 and 33 above
Claims 36-37, as to the time of contact of the alkaline solution under ultrasonic agitation, ‘670 indicates the time of treatment with the ultrasonic is preferably 2 minutes of more ([0050]), but as this is preferable treatment, there could still be treatment for a shorter time. Furthermore, ‘670 indicates treatment time of within one minute when using an organic solvent at room temperature is ineffective ([0050]).  .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-12, 14-17, 19-20, 29, 33 and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,137,752 (hereinafter ‘752) in view of Japan 07-001670 (hereinafter ‘670) and Calundann (US 4161470).

(A) As to the fiber being a melt-spun, thermotropic wholly aromatic liquid crystalline polymer fiber consisting essentially of a repeating units of (I) and (II) (as in claims 10, 16, 35),  ‘752 describes using a variety of polymer fibers material inlcudin9 rod polymers that can be liquid crystalline as discussed above, and also polyester fibers (claims 12, 13).  ‘670 further describes a thermotropic liquid crystal (crystalline) 
Calundann would further describe a liquid crystalline polyester polymer that meets all the features of the polymer as claimed in claims 9, 10, 16 and 35 (note the abstract, column 3, lines 5-30, column 6, line 55 through column 7, line 10), and which repeating units also correspond to that in formula 3 of ‘670 (note column 3, lines 5-30).  It is further described that this material can be formed into molded articles, fibers, etc. with fibers formed in a melt extrusion process (column 8, lines 20-65), and the fibers/material has benefits such as strength and resistance to burning (column 9, lines 20-45, column 2, lines 65-68). Calundann further notes that the fibers can be melt-spun as part of the melt extrusion process (column 8, lines 40-65).
Therefore, it would have been obvious to modify ‘752 to use a liquid crystalline polyester polymer meeting the structure requirements of claims 10, 16 and 35 as the rod/fiber material to be plated as suggested by ‘670 to provide a desirable fiber with mechanical strength, heat resistance, etc. since ‘752 describes plating fibers that can include polyesters and rod liquid crystalline polymer materials, and ‘670 describes a desirable polyester liquid crystalline polymer material that would be made of the 
 (B) As to using an alkaline liquid solution in the presence of ultrasonic agitation rather than an acid solution to etch the fibers, while the claims of ‘752 describes using an acid solution for etching, ‘670 describes how the liquid crystalline polymer material to be used (note section (A) above) can be desirably etched by either an alkaline solution (concentrated sodium hydroxide) or an acid solution with ultrasonic agitation before the plating process occurs ([0057]-[0058], [0047], [0051]-[0052]), where it is noted that the alkaline solution is actually preferred ([0052]).  There is no requirement of the 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of ‘752 in view of ‘670 and Calundann to further use an alkaline solution with ultrasonic agitation and without surfactant or solubilizer for the etching rather than an acid solution as suggested by ‘670 with an expectation of predictably acceptable etching because while ‘752 describes using an acid solution for etching,’670 would indicate that an alkaline solution with ultrasonic agitation and without needed solubilizer or stabilizer can be used in place of an acid solution for etching the claimed liquid crystalline polymer material before electroless plating.
Claim 11: ‘670 would suggest that the alkaline solution comprise sodium hydroxide for example (note [0057], [0051]).
Claims 12, 17, 29, 33: As to the fiber maintained under low tension, of at or below 50 g (claims 12, 17) or below 50 g (claims 29, 33),  ‘752 (claim 1) would indicate providing guiding and movement of the fibers, and this would give at least some tension for movement, and this would be optimized to provide the desirable tension for the processing as a result effective variable, which would give tension in the ranges as claimed.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 14, 19: ‘752 would further indicate that a suggested reducing solution to treat the catalyst can comprise sodium borohydride, for example (claim 8).
Claims 15, 20: As to the electroless plated metal on the fiber being a nickel/phosphorus alloy, this would be suggested as acceptable by ‘752 (from claim 1 
Claim 35,  ‘752 in view  of ‘670 and Calundann would provide continuous process for preparing metal plated liquid crystalline polymer fibers, where the fiber is of a melt spun liquid crystalline polymer fiber consisting essentially of repeating units of formulas I and II as claimed as discussed above, where the etching occurs by contacting the fibers with alkaline solution not comprising a surfactant or stabilized, in the presence of ultrasonic agitation, where the treated fiber is contacted with electroless plating catalyst such as salt of palladium, then contacted with reducing solution, and then electrolessly plated with metal that can be nickel alloy, for example and nickel, copper, silver also, and thereafter electroplating can be provided to coat metal on the fiber where the metal can be nickel, copper or silver as discussed for claims 9, 10 and 16 above.  Furthermore, these references suggest the tension as discussed for claims 29 and 33 above.
Claims 36-37, as to the time of contact of the alkaline solution under ultrasonic agitation, ‘670 indicates the time of treatment with the ultrasonic is preferably 2 minutes of more ([0050]), but as this is preferable treatment, there could still be treatment for a shorter time. Furthermore, ‘670 indicates treatment time of within one minute when using an organic solvent at room temperature is ineffective ([0050]).  However, ‘670 also indicates that treatment effect is improved in a temperature of greater than 40 degrees C is used ([0048]), and the solution for treatment can be an alkaline solution instead of organic solvent ([0051]) and concentration of the alkaline can be adjusted, affecting resulting adhesion and with higher concentrations affecting .

Claims 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,137,752 (hereinafter ‘752) in view of ‘670 and Calundann as discussed in the paragraph 13 above, and further in view of Matuzaki et al (US 4734299).
Claims 13, 18: As to the catalyst material, ‘752 describes using a catalyst solution to provide metal ions from a palladium salt, followed by a reducing solution treatment (claims 1, 7).  Matuzaki provides that when providing catalyst solution treatment to a substrate, followed by reducing solution treatment before electroless plating, it would be conventional to use salts of palladium, silver, and nickel for example (note column 2, lines 5-60, claims 1-3, abstract), where Matuzaki would indicate that the catalyst can be palladium chloride (note claims 1, 3, and column 3, lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of  ‘752 in view of ‘670 and Calundann to further use palladium chloride in the catalyst solution to provide the palladium salt for the catalyzing as suggested by Matuzaki with an expectation of providing a predictably acceptable catalyzing, since ‘752 indicates to use a catalyst solution to provide metal ions from a palladium salt, for .

Claims 9-20, 29, 33 and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,501,278 (hereinafter ‘278) in view of Japan 07-001670 (hereinafter ‘670), Calundann (US 4161470) and Matuzaki et al (US 4734299).
As to present claims 9, 10 and 16: The claims of ‘278 describe a continuous process for preparing metal plated polymer fibers (filaments, rods) (note claims 1, 8, 19, 20).  The Examiner takes Official Notice that the claims of ‘278  describes polymer materials to be plated that can include liquid crystalline polymers, such as PBO, PBI, etc. (claim 20, as applicant has not traversed this position from the Office Action of August 15, 2019, it is understood to be agreed to).  The process includes a step (a) of etching the surface of the fibers in an acid solution (so in contact) that can be provided with agitation (claims 8, 9), and thereafter the fiber is contacted with electroless plating catalyst solution to absorb metal ions in a step (b) (claim 8), where the catalyst can include a salt of palladium (claim 14) and thereafter the fiber is electrolessly plated (claim 1) with a coating of metal on the fiber, where the metal can be nickel, for example in a step (d) (claims 8, 14), and thereafter electroplating can be provided to coat metal on the fiber where the metal can be nickel, copper or silver as described in a step (e) (from claims 16, 17).
(A) As to the fiber being a melt-spun, thermotropic wholly aromatic liquid crystalline polymer fiber consisting essentially of a repeating units of (I) and (II) (as in 
Calundann would further describe a liquid crystalline polyester polymer that meets all the features of the polymer as claimed in claims 9, 10, 16 and 35 (note the abstract, column 3, lines 5-30, column 6, line 55 through column 7, line 10), and which repeating units also correspond to that in formula 3 of ‘670 (note column 3, lines 5-30).  It is further described that this material can be formed into molded articles, fibers, etc. with fibers formed in a melt extrusion process (column 8, lines 20-65), and the fibers/material has benefits such as strength and resistance to burning (column 9, lines 20-45, column 2, lines 65-68). Calundann further notes that the fibers can be melt-spun as part of the melt extrusion process (column 8, lines 40-65).
Therefore, it would have been obvious to modify ‘278 to use a liquid crystalline polyester polymer meeting the structure requirements of claims 10, 16 and 35 as the rod/fiber material to be plated as suggested by ‘670 to provide a desirable fiber with 
 (B) As to using an alkaline liquid solution in the presence of ultrasonic agitation rather than an acid solution to etch the fibers, while the claims of ‘278 describes using an acid solution for etching, ‘670 describes how the liquid crystalline polymer material to be used (note section (A) above) can be desirably etched by either an alkaline solution 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of ‘278 in view of ‘670 and Calundann to further use an alkaline solution with ultrasonic agitation and without surfactant or solubilizer for the etching rather than an acid solution as suggested by ‘670 with an expectation of predictably acceptable etching because while ‘278 describes using an acid solution for etching,’670 would indicate that an alkaline solution with ultrasonic agitation and without needed solubilizer or stabilizer can be used in place of an acid solution for etching the claimed liquid crystalline polymer material before electroless plating.
(C) As to the catalyst material and use of reduction solution between steps (b) and (d) as claimed, ‘278 describes using a catalyst solution to provide metal ions from a palladium salt (claims 14).  Matuzaki provides that when providing catalyst solution treatment to a substrate, this can be followed by reducing solution treatment of the substrate and then electroless plating, and it would be conventional to use salts of palladium, silver, and nickel for example (note column 2, lines 5-60, claims 1-3, abstract), where Matuzaki would indicate that the catalyst can be palladium chloride (note claims 1, 3, and column 3, lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of  ‘278 in view of ‘670 and Calundann to further use palladium chloride in the catalyst solution to provide the palladium salt for the catalyzing and provide an 
Claim 11: ‘670 would suggest that the alkaline solution comprise sodium hydroxide for example (note [0057], [0051]).
Claims 12, 17, 29, 33: As to the fiber maintained under low tension, of at or below 50 g (claims 12, 17) or below 50 g (claims 29, 33),  ‘278 (claims 1,8) would indicate providing guiding and movement of the fibers, and this would give at least some tension for movement, and this would be optimized to provide the desirable tension for the processing as a result effective variable, which would give tension in the ranges as claimed.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 14, 19: Matuzaki would further indicate that a suggested reducing solution to treat the catalyst can comprise sodium borohydride, for example (column 2, lines 40-50, column 3, lines 15-25).
Claims 15, 20: As to the electroless plated metal on the fiber being a nickel/phosphorus alloy, this would be suggested as acceptable by ‘278 (from claim 14 and the specification, where MPEP 804 indicates how the specification can be looked to for the meaning of terms and what would be obvious variants), where the phosphorus 
Claim 35, ‘278 in view  of ‘670, Calundann and Matuzaki would provide continuous process for preparing metal plated liquid crystalline polymer fibers, where the fiber is a melt spun liquid crystalline polymer fiber consisting essentially of repeating units of formulas I and II as claimed, where the etching occurs by contacting the fibers with alkaline solution not comprising a surfactant or stabilized, in the presence of ultrasonic agitation, where the treated fiber is contacted with electroless plating catalyst such as salt of palladium, then contacted with reducing solution, and then electrolessly plated with metal that can be nickel alloy, for example and nickel, copper, silver also, and thereafter electroplating can be provided to coat metal on the fiber where the metal can be nickel, copper or silver as discussed for claims 9, 10 and 16 above.  Furthermore, these references suggest the tension as discussed for claims 29 and 33 above.
Claims 36-37, as to the time of contact of the alkaline solution under ultrasonic agitation, ‘670 indicates the time of treatment with the ultrasonic is preferably 2 minutes of more ([0050]), but as this is preferable treatment, there could still be treatment for a shorter time. Furthermore, ‘670 indicates treatment time of within one minute when using an organic solvent at room temperature is ineffective ([0050]).  However, ‘670 also indicates that treatment effect is improved in a temperature of greater than 40 degrees C is used ([0048]), and the solution for treatment can be an alkaline solution instead of organic solvent ([0051]) and concentration of the alkaline can be adjusted, affecting resulting adhesion and with higher concentrations affecting smoothness so etching more, with higher alkaline concentrations allowing shorter .

Response to Arguments
Applicant's arguments filed January 18, 2021 and the declaration filed January 18, 2021 have been fully considered.
(A) Note the adjustments to the rejections above due to the amendments to the claims.
(B) As to the 35 USC 103 rejections, it is argued that the cited references, especially ‘670 (Nippon) do not disclose or suggest the melt spun fiber used, where the melt spun fibers have molecularly aligned polymer chains, which result in different properties from non-melt spun fibers such as molded articles, with, for example, stronger fibers, and also there are less nucleation sites for attaching and propagating a coating, and the molded articles of ‘670 are not analogous, with the molded articles expected to be far more tolerant of surface modification. It is also argued that the present claims have been modified to exclude filler, and ‘670 prefers filler, and while it allows non-filler, the strong suggestion and lack of examples without filler would lead one to further question the suitability of adapting the methods in ’670 to Lee.  It is argued that Calundann is silent as to processing necessary for melt coating on fiber ,and 
The Examiner has reviewed these arguments, and the January 18, 2021 declaration, however, the rejections above are maintained. While ‘670 does not specifically describe  the Vectran® type polymer as melt spun, it indicates that the material can be melted and molded and provided in rod form and notes extrusion molding as well ([0044]), and Calundann is cited as to the teaching that it is known that Vectran® type polymer can be melt spun into fiber form with extruding, giving a desirable elongated rod and fiber form, where the fiber form would be desired by Lee or Hoover.  Since the same polymer composition material is used as in ‘670 and Calundann and both can be extruded, it would be understood from the description in the references that the same results would occur and ‘670 and Calundann would be analogous art. From the declaration, it is indicated that melt spun fibers of the Vectran® would be extremely uniform and without microscopic defects giving nucleation sites, and so without microscopic defects, it would be understood that the plating would be weak. However, this does not address the teaching in ‘670 that the material is given an adhesion treatment with the ultrasonic agitation and also etching, where ‘670 discusses how LCP polymers can have a problem with bonding, and etching which roughens the surface can improve adhesive strength by mechanical anchoring ([0003], [0006]), and while ’67o indicates that their treatment can work without impacting smoothness ([0007]), ‘670 also indicates that their treatment can be used to provide conventional etching as well ([0057], [0053]), which etching is also indicated by Lee for its pretreatment solution and Hoover describes texturizing with its pretreatment solution.   Therefore, it would be understood that the treatment of ‘670 would also etch and thus In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, the process would still be expected to work with or without filler.  As to Calundann being silent as to metal coating the fiber, the suggestion of metal coating comes from Lee/Hoover and ‘670, where Calundann is cited as to how the fiber can be formed, and the expectation is still to be able to plate the melt spun fiber as discussed in the rejection and above from the combination of the references. Therefore, the rejections above are maintained. 
(C) The double patenting rejections as provided above, are maintained for the same reasons discussed for (B) above.  Applicant has provided no specific arguments directed only to the double patenting rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718